Title: To George Washington from John Price Posey, 27 January 1787
From: Posey, John Price
To: Washington, George



Worthy & Most respectfull Sir.
New Kent27th Januy 1787

This will Acknowledge the receipt of your Letter Dated 12th Inst.—the Contents of which Woud have been hurtfull to the Feelings of allmost any Man that Cou’d not have Justified his Conduct but I am happy in this Instance & doubt not I can Satisfie

you that I have not Acte’d with that unjustice to you as you So pointedly have Charg’d me with.
The Answer of Mr Hill to you be not a Little Supriseing to me informing that he had Years agoe Settled the Management of you[r] Estate & the Accounts with me had Allso charg’d me with other Moneys pd by Newton of Norfolk &c. I Shall sir assert Nothing but what I Shall support & Conceale Nothing that may now Support the State of the Management of your Business in 1779 Transacted by Jams Hill & Devenport—prior to that date I had nothing to do with Hill.
I do Assert that I never Settled an Accot with Mr Jams Hill on your Accot (neither did I ever Settle any Accot with him on Acct of the late Mr Custis.) the inclosd state of the Money receivd On your Accot Will fully explain—from the hands of Jams Hill only £130 in July 79. the other Money receivd as the Accot Explains—As for Money from Mr Newton I never receivd a Shilling on your accot or did I know that Newton paid Hill—Mr Hill Soon after He had receivd your letter Chargeing him with Neglect, & unjustice, He made application to me I gave him as a Justification for my Conduct in receivg the Money as a copy of your Letter Stated—Hill than Compaird his Accot & never mentioned that He had made a Settlement with me & the Accot of Cash Agreed—as Allso the Date—Majr D. Ragsdale applyd to Colo. Bassett on Accot Mr Hill (Lately) in Conversation the Colo, informed him I had paid him On your Accot the Certificate of 100⟨0⟩ As Stated—Your Letter of 1779 Desirg my Assistance to Colo. Bassett in bringing a Close of your Business in the hads of Jams Hill was What Authoris’d me to receive the Money as ⅌ Stated, (in that Letter,) a Copy of which Hill promisd to in close you & the Originals Majr Ragsdale has got otherwise I woud inclose it you—You Directed me to be governd intitely by Colo. Bassett He directed me to fund the Money & deliver him the Certificate, untill now I had not the least doubt but Colo. Bassett had given you a full State of the Business—It was not my Business to Close a Final Settlement with Hill Haveing no directions so to do—The Books of Mr Custis’s Estate He deliverd me but I never made a Settlement With him on Accot of that Gentleman—Mr Hill Certainly had given you a Very unperfect Accot & done me much wrong.
I am just return from the Mountains & am this Eve[n]ing informd

that Mr Washington is on his return up—therefor have hurried this Letter & Wish much I coud have Waited on Mr Washington to Mr Hill’s for I will not Suffer Mr Hill or any other man to injure my reputation & More particular to you sir that I ever Wishd to please & the Most ungratefull (that has receivd the favors I have done from you) Cou’d not have thought of Deceiveing.
I Shall be ready when Call’d on to support More fully (by my Vouchers) the Justice of my Conduct & will attend you in Fairfax when you may please to Call on me—in hart I am Sir With every sentiment of respect, Yrs

John P. Posey

